Dismissed; Opinion Filed April 4, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01494-CV

       DAVID RANDALL POTTS AND RICHWATER HOLDINGS, LP, Appellants
                                  V.
                      WHOF LENDING I, LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-09270

                              MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                                   Opinion by Justice Carlyle
       Appellant’s brief in this case is overdue. By postcard dated February 11, 2019, we notified

appellants the time for filing their brief had expired. We directed appellants to file a brief and an

extension motion within ten days. We cautioned appellants that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellants have not filed their brief nor otherwise corresponded with the Court regarding the status

of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE



181494F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DAVID RANDALL POTTS AND                              On Appeal from the 14th Judicial District
 RICHWATER HOLDINGS, LP,                              Court, Dallas County, Texas
 Appellants                                           Trial Court Cause No. DC-18-09270.
                                                      Opinion delivered by Justice Carlyle.
 No. 05-18-01494-CV          V.                       Justices Bridges and Partida-Kipness
                                                      participating.
 WHOF LENDING I, LLC, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WHOF LENDING I, LLC recover its costs of this appeal
from appellants DAVID RANDALL POTTS AND RICHWATER HOLDINGS, LP.


Judgment entered this 4th day of April, 2019.




                                                –3–